Name: Commission Regulation (EEC) No 2515/93 of 13 September 1993 amending for the fourth time Regulation (EEC) No 1930/93 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9 . 93 Official Journal of the European Communities No L 231 /27 COMMISSION REGULATION (EEC) No 2515/93 of 13 September 1993 amending for the fourth time Regulation (EEC) No 1930/93 adopting exceptional support measures for the market in pigmeat in Germany Whereas the measures provided for in the present Regula ­ tion are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 20 and 22 (2) thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regula ­ tion (EEC) No 1930/93 (3), as last amended by Regulation (EEC) No 2395/93 (4); Whereas, for veterinary reasons, the restrictions on the free movement of live pigs and pigmeat products remain in force ; whereas, therefore, the final date laid down for the buying of heavy live pigs and heavy piglets under Regulation (EEC) No 1930/93 should be extended ; Whereas new protection zones have been established and existing protection zones have been cancelled by the German authorities ; whereas, therefore, it is necessary to amend the list of the zones mentioned in the Annex ; Article 1 Regulation (EEC) No 1930/93 is hereby amended as follows : 1 . in Article 1 , ' 14 September 1993' shall be replaced by '5 October 1993'; 2. in Article 2 ( 1 ), the words 'in Lower-Saxony' are deleted ; 3 . the Annex is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 174, 17 . 7. 1993 , p. 32. (4) OJ No L 221 , 31 . 8 . 1993, p. 7. No L 231 /28 Official Journal of the European Communities 14. 9 . 93 ANNEX 1 . In the district of Rotenburg/WÃ ¼mme :  the village of ReeÃ um,  the village of Horstedt,  the village of Heeslingen . 2. In the district of Stade :  the village of Ahlerstedt. 3 . In the' district of Soltau-Fallingbostel :  the town of MÃ ¼nster. 4. In the district of SchwÃ ¤bisch-Hall :  the village of Gerabronn,  the village of Ilshofen,  the village of Kirchberg,  the village of Wolpertshausen,  the village of Rot am See. 5 . In the district of Ostalb :  the village of Unterschneidheim.